
	

114 HR 3573 IH: Refugee Resettlement Oversight and Security Act of 2015
U.S. House of Representatives
2015-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3573
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2015
			Mr. McCaul (for himself and Mr. Babin) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to require the enactment into law of a joint
			 resolution approving the number of refugees who may be admitted in any
			 fiscal year, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Refugee Resettlement Oversight and Security Act of 2015. 2.Joint resolution of approval required for admission of refugeesSection 207 of the Immigration and Nationality Act (8 U.S.C. 1157) is amended—
 (1)in subsection (a)— (A)by amending paragraphs (1) and (2) to read as follows:
					
 (1)Before the beginning of a fiscal year and after appropriate consultation (as defined in subsection (e) of this section), the President shall submit to Congress a recommendation on the number of refugees who may be admitted under this section in any fiscal year.
 (2)Except as provided in subsection (b), no refugees may be admitted under this section in a fiscal year until such time as a joint resolution is enacted into law which sets the number of refugees who may be admitted under this section in that fiscal year.; and 
 (B)in paragraph (4)— (i)by striking determination and inserting recommendation; and
 (ii)by striking determined and inserting recommended; (2)in subsection (b)—
 (A)by striking fix and inserting submit to Congress a recommendation for; (B)by striking situation and such and inserting situation. Any such; and
 (C)by adding at the end the following: No refugees may be admitted under this subsection until such time as a joint resolution is enacted into law which sets the number of refugees who may be admitted under this subsection.;
 (3)in subsection (c)(1), by striking Subject to the numerical limitations established pursuant to subsections (a) and (b) and inserting Subject to the enactment into law of a joint resolution under subsection (a) or (b), and the numerical limitations established pursuant to such a resolution, ; and
 (4)in subsection (d)— (A)in paragraph (3), by striking determination each place it appears and inserting recommendation.
 3.Appropriate consultationSection 207of the Immigration and Nationality Act (8 U.S.C. 1157) is further amended— (1)in subsection (d)(1), by inserting after Committees on the Judiciary of the House of Representatives and of the Senate the following: , the Committee on Homeland Security of the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate; and
 (2)in subsection (e), by inserting after members of the Committees on the Judiciary of the Senate and of the House of Representatives the following: , the Committee on Homeland Security of the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate.
 4.Consultation for determinations of admissibilitySection 207(c) of the Immigration and Nationality Act (8 U.S.C. 1157(c)) is further amended— (1)by striking Attorney General each place it appears and inserting Secretary of Homeland Security; and
 (2)in paragraph (1), by adding at the end the following: In determining whether an alien is admissible under section 212(a)(3), the Secretary shall consult with the Director of National Intelligence and the Director of the Federal Bureau of Investigation..
 5.Priority for refugees from Iraq and Syria persecuted on the basis of religionBeginning in fiscal year 2016 and ending in fiscal year 2020, when considering the admission of refugees who are nationals or citizens of Iraq or Syria, the President shall prioritize refugees who are members of a religious minority community, and have been identified by the Secretary of State, or the designee of the Secretary, as a persecuted group.
 6.ReportNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the adequacy and effectiveness at protecting the security of the United States of the refugee screening process. The report shall include the following:
 (1)The number of refugees that the Secretary of Homeland Security determined were admissible under paragraph (3) of section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)), but who, subsequent to admission to the United States, became inadmissible under such paragraph.
 (2)Federal agencies which are not, as of the date of the report, involved in making determinations of admissibility of refugees under such paragraph, which the Comptroller General determines should be so involved.
 (3)Issues or gaps in the process for determining the admissibility of refugees under such paragraph. (4)Recommendations for improving the process for determining the admissibility of refugees under such paragraph in order to better protect the security of the United States.
			
